Exhibit 10.5
(CELANESE LOGO) [d68385d6838501.gif]
CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <DATE>
<NAME>
Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have
been awarded Time-Vesting Restricted Stock Units, subject to the restrictions
described in this
agreement:
RSU Award
<X> Units
This grant is made pursuant to the Time-Vesting Restricted Stock Unit Award
Agreement dated as of
<DATE> between Celanese and you, which Agreement is attached hereto and made a
part hereof.

 



--------------------------------------------------------------------------------



 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Time-Vesting Restricted Stock Unit Award Agreement (the “Agreement”)
is made and entered into effect as of <DATE> (the “Grant Date”) by and between
Celanese Corporation, a Delaware corporation (the “Company”) and <NAME> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
      1. Time-Vesting RSU Award: In order to encourage Participant’s
contribution to the successful performance of the Company, the Company hereby
grants to Participant as of the Grant Date, pursuant to the terms of the 2009
Plan and this Agreement, an award (the “Award”) of time-vesting Restricted Stock
Units (“RSUs”) representing the right to receive an equal number of Common
Shares upon vesting. The Participant hereby acknowledges and accepts such Award
upon the terms and subject to the conditions, restrictions and limitations
contained in this Agreement and the 2009 Plan.
     2. Time-Based Vesting: Subject to Section 3 and Section 6 of this
Agreement, X shares shall vest on <DATE>, X shares shall vest on <DATE>, X
shares shall vest on <DATE>, and X shares shall vest on <DATE>. Each such date
shall be referred to as a “Vesting Date”. Each period between the Grant Date and
a Vesting Date shall be referred to as a “Vesting Period”.
     3. Effects of Certain Events:
     (a) Upon the termination of the Participant’s employment by the Company
without Cause or due to the Participant’s death or Disability, a prorated
portion of RSUs will vest in an amount equal to (i) the unvested RSUs in each
Vesting Period multiplied by (ii) a fraction, the numerator of which is the
number of complete calendar months from the Grant Date to the date of
termination, and the denominator of which is the number of full calendar months
in each applicable Vesting Period, such product to be rounded up to the nearest
whole number. The prorated number of RSUs shall vest and a number of Common
Shares equal to such prorated number of RSUs shall be delivered to the
Participant within thirty (30) days following the applicable Vesting Date. The
remaining portion of the Award shall be forfeited and cancelled without
consideration.
     (b) Upon the termination of the Participant’s employment for any other
reason, the unvested portion of the Award shall be forfeited and cancelled
without consideration.
     4. Settlement of RSUs: Subject to Section 3 and Section 6 of this
Agreement, the Company shall deliver to the Participant (or to a
Company-designated brokerage) as soon as practicable following the applicable
Vesting Date (but in no event later than 2 1/2 months after the applicable
Vesting Date), in complete settlement of all RSUs vesting on such Vesting Date,
a number of Common Shares equal to the number of RSUs vesting on such Vesting
Date.
     5. Rights as a Stockholder: The Participant shall have no voting, dividend
or other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement.
     6. Change in Control: Notwithstanding any other provision of this Agreement
to the contrary, upon the occurrence of a Change in Control, with respect to any
unvested RSUs granted pursuant to this Agreement that have not previously been
forfeited:

Page 2



--------------------------------------------------------------------------------



 



     (a) If (i) a Participant’s rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause
following the Change in Control, then the unvested portion of the Award (or, as
applicable, the substitute award) shall immediately vest and a number of Common
Shares equal to the number of unvested RSUs shall be delivered to the
Participant.
     (b) If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a) above, then upon the occurrence of a
Change in Control, the unvested portion of the Award shall immediately vest and
a number of Common Shares equal to the number of unvested RSUs shall be
delivered to the Participant.
     7. Income Taxes: The Company shall not deliver Common Shares in respect of
any RSUs unless and until the Participant has made arrangements satisfactory to
the Committee to satisfy applicable withholding tax obligations. Unless
otherwise permitted by the Committee, withholding shall be effected at the
minimum statutory rates by withholding Common Shares issuable in connection with
the vesting of RSUs. The Participant acknowledges that the Company shall have
the right to deduct any taxes required to be withheld by law in connection with
the delivery of Common Shares issued in respect of any vested RSUs from any
amounts payable by it to the Participant (including, without limitation, future
cash wages). Any vested RSUs shall be reflected in the Company’s records as
issued on the respective dates of issuance set forth in this Agreement,
irrespective of whether delivery of such Common Shares is pending the
Participant’s satisfaction of his or her withholding tax obligations.
     8. Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting of the RSUs, including
without limitation (a) restrictions under an insider trading policy, and
(b) restrictions as to the use of a specified brokerage firm for such resales or
other transfers. Upon the acquisition of any Common Shares pursuant to the
vesting of the RSUs, the Participant will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement and
the 2009 Plan. All accounts in which such Common Shares are held or any
certificates for Common Shares shall be subject to such stop transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Common Shares are then
listed or quoted, and any applicable federal or state securities law, and the
Company may cause a legend or legends to be put on any such certificates (or
other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.
     9. Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.
     10. Other Agreements: Subject to sections 10(a) and 10(b) of this
Agreement, this Agreement and the 2009 Plan constitute the entire understanding
between the Participant and the Company regarding the Award, and any prior
agreements, commitments or negotiations concerning the Award are superseded.

Page 3



--------------------------------------------------------------------------------



 



     (a) The Participant acknowledges that as a condition to the receipt of the
Award, the Participant shall have delivered to the Company (x) an executed copy
of this Agreement and (y) an executed copy of the Long-Term Incentive Claw-Back
Agreement (if a current version of such Long-Term Incentive Claw-Back Agreement
is not already on file, as determined by the Committee in its sole discretion).
For purposes hereof, “Long-Term Incentive Claw-Back Agreement” means an
agreement between the Company and the Participant associated with the grant of
long-term incentives of the Company, which contains terms, conditions and
provisions regarding one or more of (i) competition by the Participant with the
Company; (ii) maintenance of confidentiality of the Company’s and/or clients’
information; and (iii) such other matters deemed necessary, desirable or
appropriate by the Company for such an agreement in view of the rights and
benefits conveyed in connection with an award.
     (b) If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
     11. Not a Contract for Employment; No Acquired Rights: Nothing in the 2009
Plan, this Agreement or any other instrument executed in connection with the
Award shall confer upon the Participant any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate the
Participant’s employment at any time for any reason.
     12. Severability: In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
     13. Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
     14. Binding Effect: The Award and this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
     15. Electronic Delivery: By executing this Agreement, the Participant
hereby consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via the Company’s or plan
administrator’s web site or other means of electronic delivery.
     16. Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
     17. Restricted Stock Units Subject to Plan: By entering into this Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the 2009 Plan and the 2009 Plan’s prospectus. The RSUs and the
Common Shares issued upon vesting of such RSUs are subject to the 2009 Plan,
which is hereby incorporated by reference. In the event of any conflict between
any term or provision of this Agreement and a term or provision of the 2009
Plan, the applicable terms and provisions of the 2009 Plan shall govern and
prevail.
     18. Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the RSUs granted pursuant
to this Agreement shall be forfeited

Page 4



--------------------------------------------------------------------------------



 



by the Participant and this Agreement shall have no force and effect if it is
not duly executed by the Participant and delivered to the Company on or before
<DATE>.
     19. Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
     20. Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
     (a) “Cause” means (i) the Participant’s willful failure to perform the
Participant’s duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant’s willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company’s business conduct
policy, (vi) any material violation of the Company’s policies concerning
harassment or discrimination, (vii) the Participant’s conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant’s breach of any confidentiality, intellectual property,
non-competition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company.
     (b) “Change in Control” shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
     (i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
     (ii) a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
     (iii) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 50% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.
     (c) “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion.

Page 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been accepted and agreed to by the
undersigned.

            PARTICIPANT
      By:           Name: <NAME>
    Employee ID: <NUMBER>
    Date:        

Page 6